SESSIONS, District Judge.
The decision of this case rests upon well-established rules of law and little discussion is required. This is not a prosecution for a criminal offense arising out of a violation by the defendant of the regulations promulgated by a departmental agency of the government.
[1] In this instance the defendant entered into a contract, and so far as appears from the face of the pleadings there was neither coercion nor duress. It is true that it may be said the contract was entered into under stress of war conditions; but such conditions do not avoid contracts, and furnish no excuse for failure to perform them. In time of war broad powers are conferred upon the President of the *133United States both by Constitution and by standing statutory enactments of Congress. The question of the power of the President, or of the War Industries Board organized under the President, is not necessarily involved.
[2] It is fair to assume that the board acted within what it believed to be its authority and power. Whether such authority and power were conferred by the act of Congress, or whether it was derived from the general powers conferred upon the executive branch of the government in times of war, is quite immaterial. It must be assumed that the board or bureau acted in good faith, and there is nothing to indicate a want of good faith. The power of Congress to authorize the action of the hoard in the first instance cannot be doubted,
[3J That being true, it was entirely competent for Congress thereafter to approve or disapprove, affirm or disaffirm, its acts. Acting pursuant to what it believed to be the power conferred upon it, this governmental agency entered into a contract with this defendant, and the defendant is not in a position to challenge the right of the congressional branch of the government to approve and affirm the contract so made; and Congress in no uncertain terms has approved and affirmed contracts of this kind and character made by the board through its officers.
[4] Here the congressional action was not taken subsequent to the bringing of this suit to enforce the provisions of the contract, but was taken long prior to the commencement of this suit, so that the rights of the parties must be determined in view of legislation as it now exists, and in view of the ratification and approval of the acts of the board. It follows as a matter of course that, if the contract is valid and made in behalf of the government, the government has a right to bring suit in its own courts to enforce its terms.
For these reasons, the motion to dismiss will be denied. ■ The plaintiff will have the usual time in which to plead to the declaration.

cgs^For other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes